DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that the applicants allege that both Group I and Group II are directed to the embodiment illustrated on Figures 1-7 and thereby the inventions of Groups I and II are not mutually exclusive. The applicants also allege that the restriction requirement has not demonstrated that the inventions of Groups I and II have different designs, modes of operation, and effects.
 This is not found persuasive because the claims are not limited to the specific Figures.
The claims stay on their own.
In this case the Office clearly indicated that the Invention of Group I requires placing a workpiece in into a tool, while in the tool placing the workpiece into a groove of a brush and rotating at least one of the brush and the workpiece around a first axis, wherein the first axis is extending through the workpiece. The Office also indicated that none of these is required by the invention of Group II. The Office also indicated that the invention of Group II requires locating a bevel brush around a wafer, abrading the bevel region of the wafer, distributing a solution to the bevel region, performing a chemical mechanical planarization. The Office also indicated that none of these is required by the invention of the Group I.
The applicants also alleged that it would be no serious burden to search claim 8 since inventions of both Groups reads on the same embodiments as shown on Figures 1-7.
This is not persuasive for the reasons presented in the restriction requirement.
It is again noted that the claims are not limited to a specific Figure(s).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022.
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the elected invention for the following reasons: 
The elected Invention of Group I requires placing a workpiece in into a tool, while in the tool placing the workpiece into a groove of a brush and rotating at least one of the brush and the workpiece around a first axis, wherein the first axis is extending through the workpiece.
The newly submitted claims require: placing a workpiece into a bevel brush, the bevel brush secured to a first rotatable surface, wherein the bevel brush comprises a groove disposed between an inner surface and an outer surface of the bevel brush and wherein the bevel brush is radially adjustable; initiating an outer motor to rotate, the outer motor comprising the first rotatable surface; initiating an inner motor nested within the outer motor to rotate, the inner motor comprising a second rotatable surface co-axially aligned with the first rotatable surface, the first rotatable surface being rotatable about the second rotatable surface, wherein a chemical mechanical polish is performed while the outer motor and the inner motor are rotating.
None of these is required by the invention of the elected Group I.
 Accordingly, claims 21-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moinpour et al (US 5,861,066).
 	Moinpour et al teach a method comprising placing a workpiece into a tool; while in the tool, placing the workpiece into the groove of the brush, rotating the brush and the workpiece in the opposite directions (clockwise and anticlockwise), removing material (residue, particles) from the bevel region of workpiece.
	See entire document, especially Figures 3, 4, 5 and the related description. The workpiece 310 and the brushes 330, 331 are best shown on Figure 3. The groove of the brush is best shown on Figure 4.
	Moinpour et al teach nylon as a material of the brush (at least column 3, lines 29-35, column 4, lines 8-15).
	Moinpour et al do not specifically teach that the tool is a part of the chemical mechanical polishing (CMP) tool, but since Moinpour et al teach their tool for a post CMP cleaning (at least column 1, line 11 – column 2, line 90 it is believed that the tool is integrated with the CMP tool.
	Further, it would have been obvious to an ordinary artisan at the time the invention was filed to integrate the tool Moinpour et al with the CMP tool to minimize transferring the workpieces and the footprint of the tools.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US 6,910,240).
 	Boyd et al teach a method comprising placing a workpiece into a tool; while in the tool, placing the workpiece into the groove of the brush, rotating the brush and the workpiece in the opposite directions (clockwise and anticlockwise), removing material (residue, particles) from the bevel region of workpiece.
	See entire document, especially Figures 2A-D-8 and the related description. The workpiece and the brushes are best shown on Figures 2C-D, 3, 4, 6, 7. The groove of the brush is best shown on Figures 2D, 3-5, 7.
	Boyd et al also teach adjusting the sections (138, 140) of the brush as claimed at least Figures 5, 7, 8 and the related description.
Boyd et al also teach application of solutions at the brushes (at least column 8, line 60 – column 9, line 6).
	Boyd et al do not specifically teach that the tool is a part of the chemical mechanical polishing (CMP) tool, but since Boyd et al teach their tool for a post CMP cleaning (at least column 1, lines 13-32) it is believed that the tool is integrated with the CMP tool.
	Further, it would have been obvious to an ordinary artisan at the time the invention was filed to integrate the tool Boyd et al with the CMP tool to minimize transferring the workpieces and the footprint of the tools.
	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US 6,910,240) in view of Moinpour et al (US 5,861,066).
Boyd et al, as applied above, do not specifically exemplify the use of nylon as a material of the brush.  Boyd et al state that polyurethane, SubaIV, mohair and other types of suitable materials can be used.
Moinpour et al teach nylon as a material of the brush and teach nylon as an alternative to the materials exemplified by Boyd et al, such as polyurethane, SubaIV.  (at least column 3, lines 29-35, column 4, lines 8-15).
It would have been obvious to an ordinary artisan at the time the invention has been filed to use nylon as a material for the brush in the method of Boyd et al since Minpour et al teach nylon as a known alternative for the materials exemplified by Boyd et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the methods for cleaning the bevel region of workpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711